                                            June 20, 2019

VIA CM/ECF

The Honorable Ellen L. Hollander
U.S. District Court for the District of Maryland
Garmatz United States Courthouse
101 West Lombard Street
Baltimore, Maryland 21201

       Re:     Burley, et al. v. Baltimore Police Department, et al.
               Civil Action No. ELH-18-01743

Dear Judge Hollander:

        On behalf of Plaintiffs in the above-referenced matter, I write to notify the Court of today’s
Supreme Court decision in McDonough v. Smith. In considering the same issue recently briefed by
the parties (see ECF Nos. 29-2, 35, and 40), the Supreme Court held that the statute of limitations
for a Section 1983 fabrication of evidence claim begins to run when criminal proceedings terminate
against an individual in his or her favor. Enclosed is a copy of the Supreme Court’s slip opinion.

                                                     Sincerely,

                                                         /s/

                                                     Neel K. Lalchandani


cc:    All Counsel of Record (by ECF)

       Enclosure
Enclosure
(Slip Opinion)              OCTOBER TERM, 2018                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

MCDONOUGH v. SMITH, INDIVIDUALLY AND AS SPECIAL
   DISTRICT ATTORNEY FOR THE COUNTY OF
          RENSSELAER, NEW YORK

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                 THE SECOND CIRCUIT

       No. 18–485.      Argued April 17, 2019—Decided June 20, 2019
Petitioner Edward McDonough processed ballots as a commissioner of
  the county board of elections in a primary election in Troy, New York.
  Respondent Youel Smith was specially appointed to investigate and
  to prosecute a case of forged absentee ballots in that election.
  McDonough became his primary target. McDonough alleges that
  Smith fabricated evidence against him and used it to secure a grand
  jury indictment. Smith then brought the case to trial and presented
  allegedly fabricated testimony. That trial ended in a mistrial. Smith
  again elicited allegedly fabricated evidence in a second trial, which
  ended on December 21, 2012, with McDonough’s acquittal on all
  charges. On December 18, 2015, McDonough sued Smith under 42
  U. S. C. §1983, asserting, as relevant here, a claim for fabrication of
  evidence. The District Court dismissed the claim as untimely, and
  the Second Circuit affirmed. The court held that the 3-year limita-
  tions period began to run “when (1) McDonough learned that the evi-
  dence was false and was used against him during the criminal pro-
  ceedings; and (2) he suffered a loss of liberty as a result of that
  evidence,” 898 F. 3d 259, 265.          Thus, the court concluded,
  McDonough’s claim was untimely, because those events undisputedly
  had occurred by the time McDonough was arrested and stood trial.
Held: The statute of limitations for McDonough’s §1983 fabricated-
 evidence claim began to run when the criminal proceedings against
 him terminated in his favor—that is, when he was acquitted at the
 end of his second trial. Pp. 3–15.
    (a) The time at which a §1983 claim accrues “is a question of feder-
2                        MCDONOUGH v. SMITH

                                  Syllabus

    al law,” “conforming in general to common-law tort principles,” and is
    presumptively—but not always—“when the plaintiff has ‘a complete
    and present cause of action.’ ” Wallace v. Kato, 549 U. S. 384, 388.
    An accrual analysis begins with identifying “the specific constitution-
    al right” alleged to have been infringed. Manuel v. Joliet, 580 U. S.
    ___, ___. Here, the claimed right is an assumed due process right not
    to be deprived of liberty as a result of a government official’s fabrica-
    tion of evidence. Pp. 4–5.
       (b) Accrual questions are often decided by referring to the common-
    law principles governing analogous torts. Wallace, 549 U. S., 388.
    The most analogous common-law tort here is malicious prosecution,
    which accrues only once the underlying criminal proceedings have re-
    solved in the plaintiff’s favor. Following that analogy where it leads:
    McDonough could not bring his fabricated-evidence claim under
    §1983 prior to favorable termination of his prosecution. Malicious
    prosecution’s favorable-termination requirement is rooted in prag-
    matic concerns with avoiding parallel criminal and civil litigation
    over the same subject matter and the related possibility of conflicting
    civil and criminal judgments, and likewise avoids allowing collateral
    attacks on criminal judgments through civil litigation. See Heck v.
    Humphrey, 512 U. S. 477, 484–485. Because a civil claim such as
    McDonough’s, asserting that fabricated evidence was used to pursue
    a criminal judgment, implicates the same concerns, it makes sense to
    adopt the same rule. The principles and reasoning of Heck—which
    emphasized those concerns with parallel litigation and conflicting
    judgments—confirm the strength of this analogy. This case differs
    because the plaintiff in Heck had been convicted and McDonough was
    acquitted, but McDonough’s claims nevertheless challenge the validi-
    ty of the criminal proceedings against him in essentially the same
    manner as the plaintiff in Heck challenged the validity of his convic-
    tion. Pp. 5–9.
       (c) The soundness of this conclusion is reinforced by the conse-
    quences that would follow from imposing a ticking limitations clock
    on criminal defendants as soon as they become aware that fabricated
    evidence has been used against them. That rule would create practi-
    cal problems in jurisdictions where prosecutions regularly last nearly
    as long as—or even longer than—the limitations period. Criminal de-
    fendants could face the untenable choice of letting their claims expire
    or filing a civil suit against the very person who is in the midst of
    prosecuting them. The parallel civil litigation that would result if
    plaintiffs chose the second option would run counter to core principles
    of federalism, comity, consistency, and judicial economy. Smith’s
    suggested workaround—stays and ad-hoc abstentions—is poorly
    suited to the type of claim at issue here. Pp. 9–11.
                     Cite as: 588 U. S. ____ (2019)                    3

                                Syllabus

    (d) Smith’s counterarguments do not sway the result. First, relying
  on Wallace, Smith argues that Heck is irrelevant to McDonough’s
  claim. The Court in Wallace rejected the plaintiff’s reliance on Heck,
  but Wallace involved a false-arrest claim—analogous to common-law
  false imprisonment—and does not displace the principles in Heck
  that resolve this case. Second, Smith argues that McDonough theo-
  retically could have been prosecuted without the fabricated evidence,
  and was not convicted even with it; and thus, because a violation
  could exist no matter its effect on the outcome, the date of that out-
  come is irrelevant. Although the argument for adopting a favorable-
  termination requirement would be weaker in the context of a fabri-
  cated-evidence claim that does not allege that the violation’s conse-
  quence was a liberty deprivation occasioned by the criminal proceed-
  ings themselves, that is not the nature of McDonough’s claim. His
  claim remains most analogous to a claim of common-law malicious
  prosecution. Nor does it change the result that McDonough suffered
  harm prior to his acquittal, because the Court has never suggested
  that the date on which a constitutional injury first occurs is the only
  date from which a limitations period may run. Third, Smith argues
  that the advantages of his rule outweigh its disadvantages as a mat-
  ter of policy. But his arguments are unconvincing. It is not clear
  that the Second Circuit’s approach would provide more predictable
  guidance, and while perverse incentives for prosecutors and risk of
  foreclosing meritorious claims could be valid considerations in other
  contexts, they do not overcome other considerations here. Pp. 11–15.
898 F. 3d 259, reversed and remanded.

  SOTOMAYOR, J., delivered the opinion of the Court, in which ROBERTS,
C. J., and GINSBURG, BREYER, ALITO, and KAVANAUGH, JJ., joined.
THOMAS, J., filed a dissenting opinion, in which KAGAN and GORSUCH,
JJ., joined.
                       Cite as: 588 U. S. ____ (2019)                              1

                            Opinion of the Court

    NOTICE: This opinion is subject to formal revision before publication in the
    preliminary print of the United States Reports. Readers are requested to
    notify the Reporter of Decisions, Supreme Court of the United States, Wash-
    ington, D. C. 20543, of any typographical or other formal errors, in order
    that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                  _________________

                                  No. 18–485
                                  _________________


 EDWARD G. MCDONOUGH, PETITIONER v. YOUEL
  SMITH, INDIVIDUALLY AND AS SPECIAL DISTRICT
       ATTORNEY FOR THE COUNTY OF
           RENSSELAER, NEW YORK,
                AKA TREY SMITH

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
           APPEALS FOR THE SECOND CIRCUIT
                                [June 20, 2019]

  JUSTICE SOTOMAYOR delivered the opinion of the Court.
  Petitioner Edward McDonough alleges that respondent
Youel Smith fabricated evidence and used it to pursue
criminal charges against him. McDonough was acquitted,
then sued Smith under 42 U. S. C. §1983. The courts
below, concluding that the limitations period for
McDonough’s fabricated-evidence claim began to run when
the evidence was used against him, determined that the
claim was untimely. We hold that the limitations period
did not begin to run until McDonough’s acquittal, and
therefore reverse.
                              I
  This case arises out of an investigation into forged
absentee ballots that were submitted in a primary election
in Troy, New York, in 2009. McDonough, who processed
the ballots in his capacity as a commissioner of the county
board of elections, maintains that he was unaware that
they had been forged. Smith was specially appointed to
2                  MCDONOUGH v. SMITH

                     Opinion of the Court

investigate and to prosecute the matter.
   McDonough’s complaint alleges that Smith then set
about scapegoating McDonough (against whose family
Smith harbored a political grudge), despite evidence that
McDonough was innocent. Smith leaked to the press that
McDonough was his primary target and pressured him to
confess. When McDonough would not, Smith allegedly
fabricated evidence in order to inculpate him. Specifically,
McDonough alleges that Smith falsified affidavits, coached
witnesses to lie, and orchestrated a suspect DNA analysis
to link McDonough to relevant ballot envelopes.
   Relying in part on this allegedly fabricated evidence,
Smith secured a grand jury indictment against
McDonough. McDonough was arrested, arraigned, and
released (with restrictions on his travel) pending trial.
Smith brought the case to trial a year later, in January
2012. He again presented the allegedly fabricated testi-
mony during this trial, which lasted more than a month
and ended in a mistrial.         Smith then reprosecuted
McDonough. The second trial also lasted over a month,
and again, Smith elicited allegedly fabricated testimony.
The second trial ended with McDonough’s acquittal on all
charges on December 21, 2012.
   On December 18, 2015, just under three years after his
acquittal, McDonough sued Smith and other defendants
under §1983 in the U. S. District Court for the Northern
District of New York. Against Smith, McDonough asserted
two different constitutional claims: one for fabrication
of evidence, and one for malicious prosecution without
probable cause. The District Court dismissed the mali-
cious prosecution claim as barred by prosecutorial immun-
ity, though timely. It dismissed the fabricated-evidence
claim, however, as untimely.
   McDonough appealed to the U. S. Court of Appeals for
the Second Circuit, which affirmed. 898 F. 3d 259 (2018).
The Court of Appeals agreed with the District Court’s
                    Cite as: 588 U. S. ____ (2019)                   3

                         Opinion of the Court

disposition of the malicious prosecution claim. As for the
timeliness of the fabricated-evidence claim, because all
agreed that the relevant limitations period is three years,
id., at 265, the question was when that limitations period
began to run: upon McDonough’s acquittal, or at some
point earlier. In essence, given the dates at issue,
McDonough’s claim was timely only if the limitations
period began running at acquittal.
  The Court of Appeals held that McDonough’s fabricated-
evidence claim accrued, and thus the limitations period
began to run, “when (1) McDonough learned that the
evidence was false and was used against him during the
criminal proceedings; and (2) he suffered a loss of liberty
as a result of that evidence.” Ibid. This rule, in the Sec-
ond Circuit’s view, followed from its conclusion that a
plaintiff has a complete fabricated-evidence claim as soon
as he can show that the defendant’s knowing use of the
fabricated evidence caused him some deprivation of lib-
erty. Id., at 266. Those events undisputedly had occurred
by the time McDonough was arrested and stood trial.
Ibid.
  As the Second Circuit acknowledged, id., at 267, other
Courts of Appeals have held that the statute of limitations
for a fabricated-evidence claim does not begin to run until
favorable termination of the challenged criminal proceed-
ings.1 We granted certiorari to resolve the conflict, 586
U. S. ___ (2019), and now reverse.
                            II
  The statute of limitations for a fabricated-evidence
claim like McDonough’s does not begin to run until the
criminal proceedings against the defendant (i.e., the §1983
——————
  1 See Floyd v. Attorney General of Pa., 722 Fed. Appx. 112, 114 (CA3
2018); Mills v. Barnard, 869 F. 3d 473, 484 (CA6 2017); Bradford v.
Scherschligt, 803 F. 3d 382, 388 (CA9 2015); Castellano v. Fragozo, 352
F. 3d 939, 959–960 (CA5 2003) (en banc).
4                  MCDONOUGH v. SMITH

                      Opinion of the Court

plaintiff) have terminated in his favor. This conclusion
follows both from the rule for the most natural common-
law analogy (the tort of malicious prosecution) and from
the practical considerations that have previously led this
Court to defer accrual of claims that would otherwise
constitute an untenable collateral attack on a criminal
judgment.
                               A
   The question here is when the statute of limitations
began to run. Although courts look to state law for the
length of the limitations period, the time at which a §1983
claim accrues “is a question of federal law,” “conforming in
general to common-law tort principles.” Wallace v. Kato,
549 U. S. 384, 388 (2007). That time is presumptively
“when the plaintiff has ‘a complete and present cause of
action,’ ” ibid., though the answer is not always so simple.
See, e.g., id., at 388–391, and n. 3; Dodd v. United States,
545 U. S. 353, 360 (2005). Where, for example, a particu-
lar claim may not realistically be brought while a violation
is ongoing, such a claim may accrue at a later date. See
Wallace, 549 U. S., at 389.
   An accrual analysis begins with identifying “ ‘the specific
constitutional right’ ” alleged to have been infringed.
Manuel v. Joliet, 580 U. S. ___, ___ (2017) (slip op., at 12)
(quoting Albright v. Oliver, 510 U. S. 266, 271 (1994)
(plurality opinion)). Though McDonough’s complaint does
not ground his fabricated-evidence claim in a particular
constitutional provision, the Second Circuit treated his
claim as arising under the Due Process Clause. 898 F. 3d,
at 266. McDonough’s claim, this theory goes, seeks to
vindicate a “ ‘right not to be deprived of liberty as a result
of the fabrication of evidence by a government officer.’ ”
Ibid. (quoting Zahrey v. Coffey, 221 F. 3d 342, 349 (CA2
2000)); see also, e.g., Napue v. Illinois, 360 U. S. 264, 269
(1959). We assume without deciding that the Second
                     Cite as: 588 U. S. ____ (2019)                    5

                          Opinion of the Court

Circuit’s articulations of the right at issue and its contours
are sound, having not granted certiorari to resolve those
separate questions. See Heck v. Humphrey, 512 U. S. 477,
480, n. 2 (1994) (accepting the lower courts’ characteriza-
tion of the relevant claims).2
                                B
   As noted above, this Court often decides accrual ques-
tions by referring to the common-law principles governing
analogous torts. See Wallace, 549 U. S., at 388; Heck, 512
U. S., at 483. These “principles are meant to guide rather
than to control the definition of §1983 claims,” such that
the common law serves “ ‘more as a source of inspired
examples than of prefabricated components.’ ” Manuel,
580 U. S., at ___ (slip op., at 12).
   Relying on our decision in Heck, McDonough analogizes
his fabricated-evidence claim to the common-law tort of
——————
   2 In accepting the Court of Appeals’ treatment of McDonough’s claim

as one sounding in denial of due process, we express no view as to what
other constitutional provisions (if any) might provide safeguards
against the creation or use of fabricated evidence enforceable through a
42 U. S. C. §1983 action. See Soldal v. Cook County, 506 U. S. 56, 70
(1992) (“Certain wrongs affect more than a single right and, accord-
ingly, can implicate more than one of the Constitution’s commands”).
Moreover, because the Second Circuit understood McDonough’s due
process claim to allege a deprivation of liberty, we have no occasion to
consider the proper handling of a fabricated-evidence claim founded on
an allegation that the use of fabricated evidence was so egregious as to
shock the conscience, see, e.g., County of Sacramento v. Lewis, 523 U. S.
833, 849 (1998), or caused harms exclusively to “interests other than
the interest in freedom from physical restraint,” Albright v. Oliver, 510
U. S. 266, 283 (1994) (Kennedy, J., concurring in judgment); see also,
e.g., W. Keeton, D. Dobbs, R. Keeton, & D. Owen, Prosser and Keeton
on Law of Torts §119, p. 870 (5th ed. 1984) (Prosser & Keeton) (“[O]ne
who is wrongfully prosecuted may suffer both in reputation and by
confinement”). Accordingly, we do not address what the accrual rule
would be for a claim rooted in other types of harm independent of a
liberty deprivation, as no such claim is before us. See 898 F. 3d 259,
266 (CA2 2018).
6                       MCDONOUGH v. SMITH

                           Opinion of the Court

malicious prosecution, a type of claim that accrues only
once the underlying criminal proceedings have resolved in
the plaintiff ’s favor. 512 U. S., at 484; Prosser & Keeton
§119, at 871, 874–875; Restatement (Second) of Torts
§§653, 658 (1976); 3 D. Dobbs, P. Hayden, & E. Bublick,
Law of Torts §§586, 590, pp. 388–389, 402–404 (2d ed.
2011) (Dobbs). McDonough is correct that malicious pros-
ecution is the most analogous common-law tort here.
  Common-law malicious prosecution requires showing, in
part, that a defendant instigated a criminal proceeding
with improper purpose and without probable cause. Re-
statement (Second) of Torts §653; see also Dobbs §586, at
388–389; Prosser & Keeton §119, at 871.3 The essentials
of McDonough’s claim are similar: His claim requires him
to show that the criminal proceedings against him—and
consequent deprivations of his liberty4—were caused by
Smith’s malfeasance in fabricating evidence. At bottom,
both claims challenge the integrity of criminal prosecu-

——————
   3 The Second Circuit borrowed the common-law elements of malicious

prosecution to govern McDonough’s distinct constitutional malicious
prosecution claim, which is not before us. See 898 F. 3d, at 268, n. 10.
This Court has not defined the elements of such a §1983 claim, see
Manuel v. Joliet, 580 U. S. ___, ___–___ (2017) (slip op., at 14–15), and
this case provides no occasion to opine on what the elements of a
constitutional malicious prosecution action under §1983 are or how
they may or may not differ from those of a fabricated-evidence claim.
Similarly, while noting that only McDonough’s malicious prosecution
claim was barred on absolute-immunity grounds below, we make no
statement on whether or how the doctrine of absolute immunity would
apply to McDonough’s fabricated-evidence claim. Any further consider-
ation of that question is properly addressed by the Second Circuit on
remand, subject to ordinary principles of waiver and forfeiture.
   4 Though McDonough was not incarcerated pending trial, he was

subject to restrictions on his ability to travel and other “ ‘restraints not
shared by the public generally,’ ” Justices of Boston Municipal Court v.
Lydon, 466 U. S. 294, 301 (1984), and as the case comes to this Court, it
is undisputed that McDonough has pleaded a liberty deprivation. See
898 F. 3d, at 266.
                    Cite as: 588 U. S. ____ (2019)                   7

                         Opinion of the Court

tions undertaken “pursuant to legal process.” See Heck,
512 U. S., at 484.5
   We follow the analogy where it leads: McDonough could
not bring his fabricated-evidence claim under §1983 prior
to favorable termination of his prosecution. As Heck
explains, malicious prosecution’s favorable-termination
requirement is rooted in pragmatic concerns with avoiding
parallel criminal and civil litigation over the same subject
matter and the related possibility of conflicting civil and
criminal judgments. See id., at 484–485; see also Prosser
& Keeton §119, at 874; Dobbs §589, at 402. The require-
ment likewise avoids allowing collateral attacks on crimi-
nal judgments through civil litigation. Heck, 512 U. S., at
484. These concerns track “similar concerns for finality
and consistency” that have motivated this Court to refrain
from multiplying avenues for collateral attack on criminal
judgments through civil tort vehicles such as §1983. Id.,
at 485; see also Preiser v. Rodriguez, 411 U. S. 475, 490
(1973) (noting the “strong policy requiring exhaustion of
state remedies” in order “to avoid the unnecessary friction
between the federal and state court systems”); Younger v.
Harris, 401 U. S. 37, 43 (1971) (“Since the beginning of
this country’s history Congress has, subject to few excep-
tions, manifested a desire to permit state courts to try
state cases free from interference by federal courts”).
Because a civil claim such as McDonough’s, asserting that
fabricated evidence was used to pursue a criminal judg-
——————
  5 Smith urges the Court to steer away from the comparison to mali-

cious prosecution, noting that the Second Circuit treats malicious
prosecution claims and fabricated-evidence claims as distinct. See id.,
at 268, and n. 12. But two constitutional claims may differ yet still
both resemble malicious prosecution more than any other common-law
tort; comparing constitutional and common-law torts is not a one-to-one
matching exercise. See, e.g., Heck, 512 U. S., at 479, 484 (analogizing
malicious prosecution to several distinct claims). Tellingly, Smith has
not suggested an alternative common-law analogy. See Tr. of Oral Arg.
44–46.
8                      MCDONOUGH v. SMITH

                          Opinion of the Court

ment, implicates the same concerns, it makes sense to
adopt the same rule.6
  Heck confirms the strength of this analogy. In Heck, a
prisoner serving a 15-year sentence for manslaughter
sought damages under §1983 against state prosecutors
and an investigator for alleged misconduct similar to that
alleged here, including knowingly destroying exculpatory
evidence and causing an illegal voice identification proce-
dure to be employed at the prisoner’s trial. 512 U. S., at
478–479. The Court took as a given the lower courts’
conclusion that those claims all effectively “challeng[ed]
the legality of ” the plaintiff ’s conviction. Id., at 480, n. 2.
Looking first to the common law, the Court observed that
malicious prosecution “provide[d] the closest analogy to”
such claims because, unlike other potentially analogous
common-law claims, malicious prosecution “permits dam-
ages for confinement imposed pursuant to legal process.”
Id., at 484.
  Emphasizing the concerns with parallel litigation and
conflicting judgments just discussed, see id., at 484–486,
the Court in Heck held that “in order to recover damages
for allegedly unconstitutional conviction or imprisonment,
or for other harm caused by actions whose unlawfulness
would render a conviction or sentence invalid,” a plaintiff
in a §1983 action first had to prove that his conviction had
been invalidated in some way, id., at 486. This favorable-
termination requirement, the Court explained, applies
whenever “a judgment in favor of the plaintiff would nec-
essarily imply” that his prior conviction or sentence was
——————
   6 Such considerations are why Congress has determined that a peti-

tion for writ of habeas corpus, not a §1983 action, “is the appropriate
remedy for state prisoners attacking the validity of the fact or length of
their confinement,” Preiser v. Rodriguez, 411 U. S. 475, 490 (1973),
including confinement pending trial before any conviction has occurred,
see id., at 491 (citing Braden v. 30th Judicial Circuit Court of Ky., 410
U. S. 484 (1973)).
                   Cite as: 588 U. S. ____ (2019)                 9

                        Opinion of the Court

invalid. Id., at 487.
   This case differs from Heck because the plaintiff in Heck
had been convicted, while McDonough was acquitted.
Although some claims do fall outside Heck’s ambit when a
conviction is merely “anticipated,” Wallace, 549 U. S., at
393, however, McDonough’s claims are not of that kind,
see infra, at 11–12. As articulated by the Court of Ap-
peals, his claims challenge the validity of the criminal
proceedings against him in essentially the same manner
as the plaintiff in Heck challenged the validity of his con-
viction. And the pragmatic considerations discussed in
Heck apply generally to civil suits within the domain of
habeas corpus, not only to those that challenge convic-
tions. See Preiser, 411 U. S., at 490–491. The principles
and reasoning of Heck thus point toward a corollary result
here: There is not “ ‘a complete and present cause of ac-
tion,’ ” Wallace, 549 U. S., at 388, to bring a fabricated-
evidence challenge to criminal proceedings while those
criminal proceedings are ongoing. Only once the criminal
proceeding has ended in the defendant’s favor, or a result-
ing conviction has been invalidated within the meaning of
Heck, see 512 U. S., at 486–487, will the statute of limita-
tions begin to run.7
                             C
  The soundness of this conclusion is reinforced by the
consequences that would follow from the Second Circuit’s
approach, which would impose a ticking limitations clock
on criminal defendants as soon as they become aware that
fabricated evidence has been used against them. Such a
rule would create practical problems in jurisdictions where
prosecutions regularly last nearly as long as—or even
longer than—the relevant civil limitations period. See
——————
  7 Because McDonough was not free to sue prior to his acquittal, we

need not reach his alternative argument that his claim was timely
because it alleged a continuing violation.
10                 MCDONOUGH v. SMITH

                     Opinion of the Court

Brief for Petitioner 53–55; Brief for Criminal Defense
Organizations et al. as Amici Curiae 23–24. A significant
number of criminal defendants could face an untenable
choice between (1) letting their claims expire and (2) filing
a civil suit against the very person who is in the midst of
prosecuting them. The first option is obviously undesir-
able, but from a criminal defendant’s perspective the latter
course, too, is fraught with peril: He risks tipping his hand
as to his defense strategy, undermining his privilege
against self-incrimination, and taking on discovery obliga-
tions not required in the criminal context. See SEC v.
Dresser Industries, Inc., 628 F. 2d 1368, 1376 (CADC
1980) (en banc). Moreover, as noted above, the parallel
civil litigation that would result if plaintiffs chose the
second option would run counter to core principles of
federalism, comity, consistency, and judicial economy. See
supra, at 7–8.
   Smith suggests that stays and ad hoc abstention are
sufficient to avoid the problems of two-track litigation.
Such workarounds are indeed available when claims
falling outside Heck’s scope nevertheless are initiated
while a state criminal proceeding is pending, see Wallace,
549 U. S., at 393–394 (noting the power of district courts
to stay civil actions while criminal prosecutions proceed);
Heck, 512 U. S., at 487–488, n. 8 (noting possibility of
abstention), but Smith’s solution is poorly suited to the
type of claim at issue here. When, as here, a plaintiff ’s
claim “necessarily” questions the validity of a state pro-
ceeding, id., at 487, there is no reason to put the onus to
safeguard comity on district courts exercising case-by-case
discretion—particularly at the foreseeable expense of
potentially prejudicing litigants and cluttering dockets
with dormant, unripe cases. Cf. Panetti v. Quarterman,
551 U. S. 930, 943 (2007) (noting that a scheme requiring
“conscientious defense attorneys” to file unripe suits
“would add to the burden imposed on courts, applicants,
                  Cite as: 588 U. S. ____ (2019)           11

                      Opinion of the Court

and the States, with no clear advantage to any”). The
accrual rule we adopt today, by contrast, respects the
autonomy of state courts and avoids these costs to liti-
gants and federal courts.
   In deferring rather than inviting such suits, we adhere
to familiar principles. The proper approach in our federal
system generally is for a criminal defendant who believes
that the criminal proceedings against him rest on know-
ingly fabricated evidence to defend himself at trial and, if
necessary, then to attack any resulting conviction through
collateral review proceedings. McDonough therefore had a
complete and present cause of action for the loss of his
liberty only once the criminal proceedings against him
terminated in his favor.
                             III
  Smith’s counterarguments do not sway the result.
  First, Smith argues that Heck is irrelevant to
McDonough’s claim, relying on this Court’s opinion in
Wallace. Wallace held that the limitations period begins
to run on a §1983 claim alleging an unlawful arrest under
the Fourth Amendment as soon as the arrestee “becomes
detained pursuant to legal process,” not when he is ulti-
mately released. 549 U. S., at 397. The Court rejected the
plaintiff ’s reliance on Heck, stating that the Heck rule
comes “into play only when there exists ‘a conviction or
sentence that has not been . . . invalidated,’ that is to say,
an ‘outstanding criminal judgment.’ ” Wallace, 549 U. S.,
at 393. The Court thus declined to adopt the plaintiff ’s
theory “that an action which would impugn an anticipated
future conviction cannot be brought until that conviction
occurs and is set aside,” because doing so in the context of
an action for false arrest would require courts and liti-
gants “to speculate about whether a prosecution will be
brought, whether it will result in conviction, and whether
the pending civil action will impugn that verdict—all this
12                    MCDONOUGH v. SMITH

                         Opinion of the Court

at a time when it can hardly be known what evidence
the prosecution has in its possession.” Ibid. (citations
omitted).8
   Smith is correct that Heck concerned a plaintiff serving
a sentence for a still-valid conviction and that Wallace
distinguished Heck on that basis, but Wallace did not
displace the principles in Heck that resolve this case. A
false-arrest claim, Wallace explained, has a life independ-
ent of an ongoing trial or putative future conviction—it
attacks the arrest only to the extent it was without legal
process, even if legal process later commences. See 549
U. S., at 389–390, 393. That feature made the claim anal-
ogous to common-law false imprisonment. Id., at 389. By
contrast, a claim like McDonough’s centers on evidence
used to secure an indictment and at a criminal trial, so it
does not require “speculat[ion] about whether a prosecu-
tion will be brought.” Id., at 393. It directly challenges—
and thus necessarily threatens to impugn—the prosecu-
tion itself. See Heck, 512 U. S., at 486–487.
   Second, Smith notes (1) that a fabricated-evidence claim
in the Second Circuit (unlike a malicious prosecution
claim) can exist even if there is probable cause and (2) that
McDonough was acquitted. In other words, McDonough
theoretically could have been prosecuted without the
fabricated evidence, and he was not convicted even with it.
Because a violation thus could exist no matter its effect on
the outcome, Smith reasons, “the date on which that out-
come occurred is irrelevant.” Brief for Respondent 26.
   Smith is correct in one sense. One could imagine a
fabricated-evidence claim that does not allege that the
violation’s consequence was a liberty deprivation occa-
sioned by the criminal proceedings themselves. See n. 2,
——————
  8 Heck itself suggested that a similar rule might allow at least some

Fourth Amendment unlawful-search claims to proceed without a
favorable termination. See 512 U. S., at 487, n. 7.
                     Cite as: 588 U. S. ____ (2019)                    13

                          Opinion of the Court

supra. To be sure, the argument for adopting a favorable-
termination requirement would be weaker in that context.
That is not, however, the nature of McDonough’s claim.
   As already explained, McDonough’s claim remains most
analogous to a claim of common-law malicious prosecu-
tion, even if the two are not identical. See supra, at 6–7.
Heck explains why favorable termination is both relevant
and required for a claim analogous to malicious prosecu-
tion that would impugn a conviction, and that rationale
extends to an ongoing prosecution as well: The alternative
would impermissibly risk parallel litigation and conflicting
judgments. See supra, at 7–8. If the date of the favorable
termination was relevant in Heck, it is relevant here.
   It does not change the result, meanwhile, that
McDonough suffered harm prior to his acquittal. The
Court has never suggested that the date on which a con-
stitutional injury first occurs is the only date from which a
limitations period may run. Cf. Wallace, 549 U. S., at
389–391, and n. 3 (explaining that the statute of limita-
tions for false-arrest claims does not begin running when
the initial arrest takes place). To the contrary, the injury
caused by a classic malicious prosecution likewise first
occurs as soon as legal process is brought to bear on a
defendant, yet favorable termination remains the accrual
date. See Heck, 512 U. S., at 484.9
   Third and finally, Smith argues that the advantages of
his rule outweigh its disadvantages as a matter of policy.
——————
  9 As for Smith’s suggestion that the fabricated evidence could not

have caused any liberty deprivation where, as here, there could have
been probable cause and there was in fact an acquittal, it suffices to
reiterate that we assume the contours of the claim as defined by the
Second Circuit, see supra, at 5, 6–7, and nn. 2, 4, and thus accept its
undisputed conclusion that there was a sufficient liberty deprivation
here, see 898 F. 3d, at 266; see also Garnett v. Undercover Officer
C0039, 838 F. 3d 265, 277 (CA2 2016) (explaining that “a further
deprivation of liberty can result from the fabrication of evidence even if
the initial arrest is lawful”).
14                    MCDONOUGH v. SMITH

                         Opinion of the Court

In his view, the Second Circuit’s approach would provide
more predictable guidance, while the favorable-
termination approach fosters perverse incentives for pros-
ecutors (who may become reluctant to offer favorable
resolutions) and risks foreclosing meritorious claims (for
example, where an outcome is not clearly “favorable”).
These arguments are unconvincing. We agree that clear
accrual rules are valuable but fail to see how assessing
when proceedings terminated favorably will be, on bal-
ance, more burdensome than assessing when a criminal
defendant “learned that the evidence was false and was
used against him” and deprived him of liberty as a result.
898 F. 3d, at 265. And while the risk of foreclosing certain
claims and the potential incentive effects that Smith
identifies could be valid considerations in other contexts,10
they do not overcome the greater danger that plaintiffs
will be deterred under Smith’s theory from suing for re-
dress of egregious misconduct, see supra, at 10—nor
do they override the guidance of the common law and
precedent.
                            IV
  The statute of limitations for McDonough’s §1983 claim
alleging that he was prosecuted using fabricated evidence
began to run when the criminal proceedings against him
——————
   10 Because McDonough’s acquittal was unquestionably a favorable

termination, we have no occasion to address the broader range of ways
a criminal prosecution (as opposed to a conviction) might end favorably
to the accused. Cf. Heck, 512 U. S., at 486–487. To the extent Smith
argues that the law in this area should take account of prosecutors’
broad discretion over such matters as the terms on which pleas will be
offered or whether charges will be dropped, those arguments more
properly bear on the question whether a given resolution should be
understood as favorable or not. Such considerations might call for a
context-specific and more capacious understanding of what constitutes
“favorable” termination for purposes of a §1983 false-evidence claim,
but that is not the question before us.
                 Cite as: 588 U. S. ____ (2019)          15

                     Opinion of the Court

terminated in his favor—that is, when he was acquitted at
the end of his second trial. The judgment of the United
States Court of Appeals for the Second Circuit is therefore
reversed, and the case is remanded for further proceedings
consistent with this opinion.
                                           It is so ordered.
                  Cite as: 588 U. S. ____ (2019)            1

                     THOMAS, J., dissenting

SUPREME COURT OF THE UNITED STATES
                          _________________

                           No. 18–485
                          _________________


 EDWARD G. MCDONOUGH, PETITIONER v. YOUEL
  SMITH, INDIVIDUALLY AND AS SPECIAL DISTRICT
       ATTORNEY FOR THE COUNTY OF
           RENSSELAER, NEW YORK,
                AKA TREY SMITH

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
           APPEALS FOR THE SECOND CIRCUIT
                         [June 20, 2019]

  JUSTICE THOMAS, with whom JUSTICE KAGAN and
JUSTICE GORSUCH join, dissenting.
  We granted certiorari to decide when “the statute of
limitations for a Section 1983 claim based on fabrication of
evidence in criminal proceedings begins to run.” Pet. for
Cert. i. McDonough, however, declined to take a definitive
position on the “threshold inquiry in a [42 U. S. C.] §1983
suit”: “ ‘identify[ing] the specific constitutional right’ at
issue.” Manuel v. Joliet, 580 U. S. ___, ___ (2017) (slip op.,
at 12) (quoting Albright v. Oliver, 510 U. S. 266, 271
(1994) (plurality opinion)). Because it is only “[a]fter
pinpointing that right” that courts can proceed to “deter-
mine the elements of, and rules associated with, an action
seeking damages for its violation,” Manuel, 580 U. S., at
___ (slip op., at 12), we should have dismissed this case as
improvidently granted.
  McDonough’s failure to specify which constitutional
right the respondent allegedly violated profoundly compli-
cates our inquiry. McDonough argues that malicious
prosecution is the common-law tort most analogous to his
fabrication-of-evidence claim. But without “ ‘identify[ing]
the specific constitutional right’ at issue,” we cannot ad-
2                      MCDONOUGH v. SMITH

                         THOMAS, J., dissenting

here to the contours of that right when “applying, select-
ing among, or adjusting common-law approaches.” Ibid.
McDonough also contends that his suit is timely because
he suffered a continuing constitutional violation, but this
argument is similarly difficult to evaluate without identi-
fying precisely what that violation was. Moreover, be-
cause the constitutional basis for McDonough’s claim is
unclear, we are unable to confirm that he has a constitu-
tional claim at all. In my view, it would be both logical
and prudent to address that antecedent question before
addressing the statute of limitations for that claim.
   McDonough also urges us to resolve the question pre-
sented by extending Preiser v. Rodriguez, 411 U. S. 475
(1973), and Heck v. Humphrey, 512 U. S. 477 (1994). But
the analysis under both cases depends on what facts a
§1983 plaintiff would need to prove to prevail on his
claim.1 And McDonough declines to take a position on
that issue as well. See Brief for Petitioner 19 (“The Court
thus does not need to delve into what the elements of
McDonough’s constitutional claim are”); see also id., at
37–38, n. 11.
   Further complicating this case, McDonough raised a
malicious-prosecution claim alongside his fabrication-of-
evidence claim. The District Court dismissed that claim
on grounds of absolute immunity. McDonough has not
fully explained the difference between that claim and his
——————
    1 See
        Preiser, 411 U. S., at 500 (“[W]hen a state prisoner is challeng-
ing the very fact or duration of his physical imprisonment, and the
relief he seeks is a determination that he is entitled to immediate
release or a speedier release from that imprisonment,” he cannot bring
suit under §1983); Heck, 512 U. S., at 486–487 (“[T]o recover damages
for allegedly unconstitutional conviction or imprisonment . . . a §1983
plaintiff must prove that the conviction or sentence has been” reversed,
expunged, invalidated, or otherwise called into question); accord, id., at
486, n. 6 (explaining that a §1983 action will not lie where a plaintiff
would have to negate an element of the offense of which he was convicted
to succeed on his §1983 claim).
                     Cite as: 588 U. S. ____ (2019)                    3

                         THOMAS, J., dissenting

fabrication claim, which he insists is both analogous to the
common-law tort of malicious prosecution and distinct
from his dismissed malicious-prosecution claim. See Tr. of
Oral Arg. 11–12; Reply Brief 3–4. Additionally, it appears
that McDonough’s fabrication claim could face dismissal
on absolute-immunity grounds on remand. Brief for United
States as Amicus Curiae 29–32.
   The Court, while recognizing that it is critical to ascer-
tain the basis for a §1983 claim when deciding how to
“handl[e]” it, ante, at 5, n. 2, attempts to evade these
issues by “assum[ing] without deciding that the Second
Circuit’s articulations of the right at issue and its contours
are sound.” Ante, at 4–5. But because the parties have
not accepted the Second Circuit’s view that the claim
sounds in procedural due process,2 that claim as “articu-
lated by the Court of Appeals” might be different from the
claim McDonough actually brought. Ante, at 9. The better
course would be to dismiss this case as improvidently
granted and await a case in which the threshold question
of the basis of a “fabrication-of-evidence” claim is cleanly
presented. Moreover, even if the Second Circuit were
correct that McDonough asserts a violation of the Due
Process Clause, it would be preferable for the Court to
determine the claim’s elements before deciding its statute
of limitations.
                        *    *    *
  McDonough asks the Court to bypass the antecedent
question of the nature and elements of his claim and first
determine its statute of limitations. We should have
declined the invitation and dismissed the writ of certiorari
as improvidently granted. I therefore respectfully dissent.

——————
  2 See Tr. of Oral Arg. 7 (petitioner) (citing the Fourth and Fourteenth

Amendments); id., at 42 (respondent) (asserting that the claim is not a
procedural due process claim).
